[exhibit1016001.jpg]
Amendment No. 91 (NE) SOW:  No _ Yes CONFIDENTIAL Page 1 Pursuant to
Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed an
agreement with the Northeast Carrier Acquisition Company, LLC, which is one of
seven agreements that are substantially identical in all material respects other
than the parties to the agreements. North American Portability Management, LLC
succeeded to the interests of Northeast Carrier Acquisition Company, LLC and
each of the other entities listed below. The following list identifies the other
parties to the six agreements that have been omitted pursuant to Instruction 2
to Item 601: • LNP, LLC (Midwest) • Southwest Region Portability Company, LLC •
Western Region Telephone Number Portability, LLC • Southeast Number Portability
Administration Company, LLC • Mid-Atlantic Carrier Acquisition Company, LLC •
West Coast Portability Services, LLC AMENDMENT TO CONTRACTOR SERVICES AGREEMENT
FOR NUMBER PORTABILITY ADMINISTRATION CENTER / SERVICE MANAGEMENT SYSTEM
DEFINITION OF SERVICE PROVIDER



--------------------------------------------------------------------------------



 
[exhibit1016002.jpg]
Amendment No. 91 (NE) SOW:  No _ Yes CONFIDENTIAL Page 2 AMENDMENT TO
CONTRACTOR SERVICES AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION
CENTER/SERVICE MANAGEMENT SYSTEM Definition of Service Provider 1. PARTIES This
Amendment No. 91 (this “Amendment”) is entered into pursuant to Article 30, and
upon execution shall be a part of, the Contractor Services Agreements for Number
Portability Administration Center/Service Management System, as amended and in
effect immediately prior to the Amendment Effective Date (each such agreement
referred to individually as the “Master Agreement” and collectively as the
“Master Agreements”), by and between NeuStar, Inc., a Delaware corporation
(“Contractor”), and the North American Portability Management LLC, a Delaware
limited liability company (the “Customer”), as the successor in interest to and
on behalf of the Northeast Carrier Acquisition Company, LLC (the “Subscribing
Customer”). 2. EFFECTIVENESS AND SUBSCRIBING CUSTOMERS This Amendment shall be
effective as of the last date of execution below (the “Amendment Effective
Date”), conditioned upon execution by Contractor and Customer on behalf of all
the limited liability companies listed below for the separate United States
Service Areas (the “Subscribing Customers”).  LNP, LLC (Midwest)  Mid-Atlantic
Carrier Acquisition Company, LLC  Northeast Carrier Acquisition Company, LLC 
Southeast Number Portability Administration Company, LLC  Southwest Region
Portability Company, LLC  West Coast Portability Services, LLC  Western Region
Telephone Number Portability, LLC The number in the upper left-hand corner
refers to this Amendment. Capitalized terms used herein without definition or
which do not specifically reference another agreement shall have the meanings as
defined in the Master Agreement. 3. CONSIDERATION RECITAL In consideration of
the terms and conditions set forth in this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged,



--------------------------------------------------------------------------------



 
[exhibit1016003.jpg]
Amendment No. 91 (NE) SOW:  No _ Yes CONFIDENTIAL Page 3 Contractor and
Customer agree as set forth in this Amendment. 4. IMPACTS ON MASTER AGREEMENT
The following portions of the Master Agreement are affected by this Amendment:
None Master Agreement None Exhibit B Functional Requirements Specification None
Exhibit C Interoperable Interface Specification None Exhibit E Pricing Schedules
None Exhibit F Project Plan and Test Schedule None Exhibit G Service Level
Requirements None Exhibit H Reporting and Monitoring Requirements √ Exhibit J
User Agreement Form None Exhibit K External Design None Exhibit L
Infrastructure/Hardware None Exhibit M Software Escrow Agreement None Exhibit N
System Performance Plan for NPAC/SMS Services None Exhibit O Intermodal Ported
TN Identification Service Agreement None Exhibit P LEAP Service Agreement None
Disaster Recovery None Back Up Plans None Gateway Evaluation Process (Article 32
of Master Agreement) 5. DEFINITION OF SERVICE PROVIDER 5.1 Reasons for Amending
Master Agreement Article 1 of the Master Agreement sets forth the definition of
a “User”. That definition encompasses two distinct entities: “Service Providers”
and “providers of telecommunications- related services” (PTRS). In order to
qualify as a Service Provider for purposes of becoming a User, that Article
requires that an entity must be “a facilities-based carrier intending to provide
telecommunications services within the Service Area”. Heretofore, interconnected
voice over Internet Protocol (VoIP) providers could qualify as Users under the
Master Agreement only as a PTRS because such providers are not typically
facilities- based carriers providing telecommunications services. That meant
that with respect to the NPAC an interconnected VoIP User could only obtain
access and operational privileges associated with a PTRS. On April 18, 2013, the
United States Federal Communications Commission (“Commission”) issued a Notice
of Proposed Rulemaking seeking comment on allowing interconnected VoIP providers
to obtain telephone numbers directly from the North American Plan Administrator
and the Pooling Administrator, subject to certain requirements. The Commission
also issued an Order establishing a six-month technical trial of direct access
to telephone numbers by granting a conditional waiver to a number of
interconnected VoIP providers that have pending petitions for waiver of section
52.15(g)(2)(i) of the Commission’s rules.



--------------------------------------------------------------------------------



 
[exhibit1016004.jpg]
Amendment No. 91 (NE) SOW:  No _ Yes CONFIDENTIAL Page 4 On June 17, 2013, the
Commission’s Wireline Competition Bureau concluded that certain interconnected
VoIP providers met the Commission’s requirements to participate in the limited
direct access to numbers trial. As a result, these interconnected VoIP providers
with direct access to numbering resources must now access the NPAC in the same
manner, and with the same operational privileges, as a Service Provider. Because
the definition of Service Provider in the Master Agreement focuses on whether a
User is a facilities-based carrier providing telecommunications services, and
not on whether the User has direct access to numbering resources, the Customer
has determined that the Master Agreement must be amended to reflect that a User
is categorized as a Service Provider only because of its direct access to
numbering resources. 5.2 Amendment to Master Agreement The definition of
“Service Provider” set forth in Article 1 of the Master Agreement is hereby
deleted in its entirety and replaced with the following: The term “Service
Provider” means an entity which (i) has obtained or is eligible to obtain North
American Numbering Plan numbering resources associated with the Service Area and
(ii) has entered into an NPAC/SMS User Agreement with Contractor to receive
Services under this Agreement. 6. MISCELLANEOUS 6.1 Except as specifically
modified and amended hereby, all the provisions of the Master Agreement and the
User Agreements entered into with respect thereto, and all exhibits and
schedules thereto, shall remain unaltered and in full force and effect in
accordance with their terms. From and after the Amendment Effective Date hereof,
any reference in the Master Agreement to itself and any Article, Section or
subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
Amendment Effective Date hereof, shall be deemed to be a reference to such
agreement, Article, Section, subsection or Exhibit, as modified and amended by
this Amendment. From and after the Amendment Effective Date, this Amendment
shall be a part of the Master Agreement, including its Exhibits, and, as such,
shall be subject to the terms and conditions therein. Each of the respective
Master Agreements with respect to separate Service Areas remains an independent
agreement regarding the rights and obligations of each of the Parties thereto
with respect to such Service Area, and neither this Amendment nor any other
instrument shall join or merge any Master Agreement with any other, except by
the express written agreement of the Parties thereto. 6.2 If any provision of
this Amendment is held invalid or unenforceable the remaining provision of this
Amendment shall become null and void and be of no further force or effect. If by
rule, regulation, order, opinion or decision of the Federal Communications
Commission or any other regulatory body having jurisdiction or delegated
authority with respect to the subject matter of this Amendment or the Master
Agreement, this Amendment is required to be rescinded or is declared ineffective
or void in whole or in part, whether temporarily, permanently or ab



--------------------------------------------------------------------------------



 
[exhibit1016005.jpg]
Amendment No. 91 (NE) SOW:  No _ Yes CONFIDENTIAL Page 5 initio (an
“Ineffectiveness Determination”), immediately upon such Ineffectiveness
Determination and without any requirement on any party to appeal, protest or
otherwise seek clarification of such Ineffectiveness Determination, this
Amendment shall be rescinded and of no further force or effect retroactively to
the Amendment Effective Date. Consequently, the Master Agreement in effect
immediately prior to the Amendment Effective Date shall continue in full force
and effect in accordance with its terms, unchanged or modified in any way by
this Amendment. In the event of an Ineffectiveness Determination, any amounts
that would have otherwise been due and payable under the terms and conditions of
the Master Agreement, in effect immediately prior to the Amendment Effective
Date (including, but not limited to any adjustments necessary to retroactively
re-price TN Porting Events under Exhibit E from the Amendment Effective Date
through the date of the Ineffectiveness Determination, or other amounts or
credits, to any party hereunder), shall be invoiced by Contractor at the
earliest practical Billing Cycle in accordance with the Master Agreement and
shall be due and payable in accordance with the applicable invoice therewith or
shall be credited or applied for the benefit of the Customer or any Allocated
Payor in accordance with the Master Agreement. 6.3 This Amendment may be
executed in two or more counterparts and by different parties hereto in separate
counterparts, with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument. 6.4 If at any time
hereafter a Customer, other than a Customer that is a party hereto desires to
become a party hereto, such Customer may become a party hereto by executing a
joinder agreeing to be bound by the terms and conditions of this Amendment, as
modified from time to time. 6.5 This Amendment is the joint work product of
representatives of Customer and Contractor; accordingly, in the event of
ambiguities, no inferences will be drawn against either party, including the
party that drafted the Agreement in its final form. 6.6 This Amendment sets
forth the entire understanding between the Parties with regard to the subject
matter hereof and supersedes any prior or contemporaneous agreement,
discussions, negotiations or representations between the Parties, whether
written or oral, with respect thereto. The modifications, amendments and price
concessions made herein were negotiated together and collectively, and each is
made in consideration of all of the other terms herein. All such modifications,
amendments and price concessions are interrelated and are dependent on each
other. No separate, additional or different consideration is contemplated with
respect to the modifications, amendments and price concessions herein. [THIS
SPACE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[exhibit1016006.jpg]
Amendment No. 91 (NE) SOW:  No _ Yes CONFIDENTIAL Page 6 IN WITNESS WHEREOF,
the undersigned have executed this Amendment: CONTRACTOR: NeuStar, Inc. By/s/
Bradley D. Smith Its: Controller Date: 10/13/13 CUSTOMER: North American
Portability Management LLC, as successor in interest to and on behalf of
Northeast Carrier Acquisition Company, LLC By: /s/ Timothy Decker Its: NAPM LLC
CO-CHAIR Date: 9/26/2013 By: /s/ Tim Kagele Its: NAPM LLC Date: 9/26/13



--------------------------------------------------------------------------------



 